Exhibit 10.82
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made, effective as
of the  _____  day of _____, 2010, (hereinafter the “Award Date”), between Las
Vegas Sands Corp., a Nevada corporation (the “Company”), and
                     (the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Las Vegas Sands Corp. 2004 Equity Award
Plan (the “Plan”), pursuant to which awards of restricted shares of the
Company’s Common Stock may be granted; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the restricted stock award provided for herein
(the “Restricted Stock Award”) to the Participant in recognition of the
Participant’s services to the Company, such grant to be subject to the terms set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
1. Grant of Restricted Stock Award. The Company hereby grants on the Date of
Grant to the Participant a Restricted Stock Award consisting of
                     shares of Common Stock (hereinafter called the “Restricted
Shares”), on the term and conditions set forth in this Agreement and as
otherwise provided in the Plan. The Restricted Shares shall vest in accordance
with Section 3(a) hereof.
2. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.
3. Terms and Conditions.
(a) Vesting. Except as otherwise provided in the Plan and this Agreement, and
subject to the provisions of your employment agreement, the Restricted Stock
Award shall vest with respect to                      percent (_____%) of the
Restricted Shares subject thereto (and the restrictions on such Shares shall
lapse), on each of the first through  _____  anniversaries of
                    . Restricted Shares may not be sold until they “vest”.

 

 



--------------------------------------------------------------------------------



 



(b) Taxes. The Participant shall pay to the Company promptly upon request, and
in any event at the time the Participant recognizes taxable income in respect of
the Restricted Stock Award, an amount equal to the taxes, if any, the Company
determines it is required to withhold under applicable tax laws with respect to
the Restricted Shares. Such payment may be made in the form of cash. The
Participant also may satisfy, in whole or in part, the foregoing withholding
liability (but no more than the minimum required withholding liability) by
(i) the delivery of Mature Shares owned by the Participant having a Fair Market
Value equal to such withholding liability or (ii) having the Company withhold
from the number of shares of Common Stock otherwise issuable pursuant to the
exercise or settlement of the Restricted Stock Award a number of shares with a
Fair Market Value equal to such withholding liability.
(c) Certificates. As a condition to the receipt of this Restricted Stock Award,
the Participant shall deliver to the Company an escrow agreement and stock
powers, duly endorsed in blank, relating to the Restricted Shares. Certificates
evidencing the Restricted Shares shall be issued by the Company and shall be
registered in the Participant’s name on the stock transfer books of the Company
promptly after the date hereof, and shall be deposited, together with the stock
powers, with an escrow agent designated by the Committee (who may be the
Company’s transfer agent), and shall remain in the physical custody of such
escrow agent at all times prior to, in the case of any particular Restricted
Shares, the applicable Vesting Date.
(d) Effect of Termination of Services.
(i) Except as provided in subsection (ii) of this Section 3(d) or as otherwise
agreed upon by the parties in an employment agreement between them, unvested
Restricted Shares shall be forfeited without consideration by the Participant at
any time prior to the applicable Vesting Date upon the Participant’s termination
of services with the Company for any reason.
(ii) Upon the termination of Participant’s services due to death, any remaining
unvested Restricted Shares shall vest on the date of such termination.

 

2



--------------------------------------------------------------------------------



 



(e) Rights as a Stockholder; Dividends. The Participant shall be the record
owner of the Restricted Shares unless and until such shares are forfeited
pursuant to Section 3(d) hereof or sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a common stockholder of the Company,
including, without limitation, voting rights, if any, with respect to the
Restricted Shares; provided that any cash or in-kind dividends paid with respect
to unvested Restricted Shares shall be withheld by the Company and shall be paid
to the Participant, without interest, only when, and if, such Restricted Shares
shall become vested. As soon as practicable following the vesting of any
Restricted Shares, certificates for such vested Restricted Shares and any cash
dividends or in-kind dividends credited to the Participant’s account with
respect to such Restricted Shares shall be delivered to the Participant or the
Participant’s beneficiary along with the stock powers relating thereto.
(f) Restrictive Legend. All certificates representing Restricted Shares shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities
laws:
Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Las Vegas Sands Corp. 2004 Equity Award Plan and a
Restricted Stock Award Agreement, dated as of                     , 2010,
between Las Vegas Sands Corp. and                     . Copies of such Plan and
Agreement are on file at the offices of Las Vegas Sands Corp.
(g) Transferability. The Restricted Shares may not at any time prior to vesting
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
4. Miscellaneous.
(a) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:
Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Office of the General Counsel

if to the Participant, at the Participant’s last known address on file with the
Company.

 

3



--------------------------------------------------------------------------------



 



All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
(b) Bound by Plan. By signing this Agreement, the Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.
(c) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Participant
and the beneficiaries, executors, administrators, heirs and successors of the
Participant.
(e) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.
(f) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO
ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER
JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE
STATE OF NEVADA. ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT
SITUATED IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, COURTS
SITUATED IN CLARK COUNTY, NEVADA. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM
THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.
(g) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

 

4



--------------------------------------------------------------------------------



 



(h) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(i) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

                  Las Vegas Sands Corp.    
 
           
 
  By:       
 
    Title:       

 

5